AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November I, 1987)
                               V.
             CARLOS ANDRES CASTRO ( 1)
                                                                        Case Number:        3: 16-CR-00508-W

                                                                     Jami L Ferrara
                                                                     Defendant"s Attorney
REGISTRATION NO.               55442-298
•-
THE DEFENDANT:
 ~   Was found in violation based on his conviction:       In case 20CR1853-W

 D
                                                          -------------- after denial of guilty.
     was found guilty in violation of allegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation
            I                       Committed a federaL state or local offense




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     Julv 12. 2021
                                                                      Date of Imposition of Sentence ..



                                                                      HON. THOMAS J.           H7 LAN
                                                                      UNITED STATES D1STRICT JUDGE
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                CARLOS ANDRES CASTRO (I)                                                 Judgment - Page 2 of 2
CASE NUMBER:              3: I 6-CR-00508-W

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a tem1 of:
 4 months, consecutive to USDC, California Southern case 20CR1853




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •    at                              A.M.              on
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STA TES MARSHAL



                                     By                     DEPUTY UNITED ST A TES MARSHAL




                                                                                                     3:16-CR-00508-W
